COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-379-CV
  
   
TANIDRA ROSE 
DEDRICK AND                                             APPELLANTS
TOMMY 
DEDRICK, JR.
  
V.
  
MORTGAGE 
ELECTRONIC                                                         APPELLEE
REGISTRATION 
SYSTEMS, INC.
 
  
----------
FROM 
COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        On 
August 8, 2005, we notified appellants that their brief had not been filed as 
required by TEX. R. APP. P. 38.6(a). We stated we would dismiss the 
appeal for want of prosecution unless appellants or any party desiring to 
continue this appeal filed with the court within ten days a response showing 
grounds for continuing the appeal.  We have not received any response.
        Because 
appellants’ brief has not been filed, we dismiss the appeal for want of 
prosecution. See TEX. R. APP. P. 38.8(a), 42.3(b).
        Appellants 
shall pay all costs of this appeal, for which let execution issue.
  
  
                                                                  PER 
CURIAM
 
 
 
PANEL 
D:   GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED: 
August 29, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.